Citation Nr: 0011831	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-10 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased initial rating for post traumatic 
stress disorder, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection for post 
traumatic stress disorder, assigned a noncompensable initial 
rating.  The veteran responded with a June 1998 notice of 
disagreement regarding the assigned initial disability 
rating, and this appeal was initiated.  He was sent a July 
1998 statement of the case and responded that same month with 
a VA Form 9 substantive appeal.  

In a May 1999 rating decision, the RO awarded the veteran a 
compensable rating of 30 percent for his service connected 
post traumatic stress disorder.  However, because there has 
been no clearly expressed intent on the part of the veteran 
to limit his appeal to entitlement to a specified disability 
rating, the VA is required to consider entitlement to all 
available ratings for that disability.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999) [citing AB v. Brown, 6 Vet. 
App. 35, 38 (1993)].  Accordingly, this issue remains in 
appellate status.  


FINDING OF FACT

1.  Throughout the period under consideration, the veteran's 
post traumatic stress disorder has resulted in considerable 
impairment in his ability to maintain and sustain effective 
or favorable social relationships.  

2.  Throughout the period under consideration, the veteran's 
post traumatic stress disorder has met the criteria for a 50 
percent rating under the rating criteria in effect prior to 
November 7, 1996; the veteran's post traumatic stress 
disorder has not met the criteria for a 70 percent rating 
under either the old or the new rating criteria.



CONCLUSION OF LAW

Applying the rating criteria for post traumatic stress 
disorder in effect before November 7, 1996, an increased 
initial rating of 50 percent, and no higher, for the 
veteran's post traumatic stress disorder is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.321, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed a claim for service connection for post 
traumatic stress disorder in September 1996.  The RO 
considered the evidence, and in an April 1998 rating 
decision, he was awarded service connection, with a 
noncompensable initial rating, for post traumatic stress 
disorder.  He filed a timely notice of disagreement regarding 
his noncompensable initial rating, and this appeal was 
initiated.  

A VA psychiatric examination was afforded the veteran in 
November 1996.  He reported such symptoms as poor sleep, a 
short temper, and social isolation.  He also experienced 
difficulty in interpersonal relationships, finding it 
difficult to trust or become emotionally attached to other 
people.  He was incarcerated for approximately 8 years ending 
in 1994, and has been regularly employed since his release 
from prison.  He originally abused drugs and alcohol, but 
discontinued their use in 1992, without relapse since that 
time.  The veteran lived alone and was not married.  
Objectively, he was neat and clean in his appearance, and his 
hygiene was good.  He was fully oriented, with memory, 
concentration, and attention span within normal limits.  His 
manner was friendly and cooperative, and his speech was 
relevant, spontaneous, and coherent.  His affect was neither 
overly depressed nor overly anxious, and was appropriate to 
his thought content.  No evidence was noted of obsessions, 
compulsions, phobias, hallucinations, or delusions.  He also 
reported no flashbacks or intrusive thoughts.  No suicidal or 
homicidal thoughts or plans were noted.  The examiner 
diagnosed the veteran with post traumatic stress disorder, 
chronic and mild, and assigned a Global Assessment of 
Functioning (GAF) score of 65.  The examiner also stated the 
veteran was competent to manage his own financial benefits.  

The veteran's former girlfriend filed a December 1996 written 
statement with the VA describing his behavior.  She described 
him as behaving in an anti-social and erratic manner, with 
frequent episodes of "irrational anger."  She lived with 
the veteran for approximately two years before the 
relationship ended.  

The veteran has also been receiving VA outpatient counseling 
since 1994.  His treatment centered around relationship 
difficulties with his girlfriend.  He has admittedly 
unfounded feelings of jealousy and suspiciousness which 
caused frequent arguments in their relationship.  The veteran 
gets very angry during arguments, and fears he might strike 
his girlfriend, although he hasn't yet.  

In February 1999, another former girlfriend submitted a 
statement describing her relationship with the veteran.  She 
described him as "emotionally unbalanced" and "physically 
and emotionally abusive."  Their relationship was strained, 
and she felt the need to distance herself from the veteran.  

A new VA psychiatric examination was also afforded the 
veteran in February 1999.  The veteran reported the end of a 
recent relationship with a girlfriend, after bitter and 
violent arguing.  She made false charges against him with his 
employer, and he was fired in September 1998, but was able to 
find a new job by November 1998.  He also got into a physical 
altercation with a co-worker at his part time job in December 
1998.  His psychiatric symptoms included poor sleep, social 
contact avoidance, poor motivation, and poor concentration, 
all of which had increased in severity recently.  However, he 
has been able to maintain sobriety from drugs and alcohol.  
Objectively, he was neat, clean, and timely for his 
appointment.  His personal hygiene was good, and he was fully 
oriented.  His memory was within normal limits, but his focus 
and concentration were somewhat slowed.  His manner was 
friendly, cooperative, and non-evasive.  His speech was 
spontaneous, relevant, and coherent.  His mood was depressed, 
however, and his motivation level was poor.  No evidence was 
reported of obsessions, compulsions, phobias, hallucinations, 
or delusions.  Post traumatic stress disorder, chronic and 
moderate, was diagnosed, and the examiner assigned a GAF 
score of 55.  The veteran was competent to manage his funds.  

The veteran continued to receive VA outpatient counseling, 
and the clinical notes from this treatment were obtained.  He 
continued to have problems relating to others emotionally, 
and managing his temper.  Trusting others and becoming close 
to them has been difficult for the veteran.  According to a 
September 1997 notation, the veteran became violent and 
struck his girlfriend during an argument, and she filed a 
complaint against him.  Because of his prior felony 
convictions, he would be jailed if he struck her again.  In 
an April 1999 treatment summary, the veteran's primary 
counselor provided a written treatment summary.  The 
veteran's symptoms were listed as social isolation from 
others, poor sleep, restricted affect, hyperirritability, and 
an exaggerated startle response.  His life has been 
"dramatically" affected by his service in Vietnam.  

The RO considered the additional evidence of record and 
awarded the veteran a compensable initial rating, to 30 
percent, effective from April 1997, for the veteran's post 
traumatic stress disorder.  The claim was then forwarded to 
the Board.  

Analysis

The veteran seeks an increased initial rating for his service 
connected post traumatic stress disorder, currently rated as 
30 percent disabling.  A claim for an increased rating for a 
service connected disability is well grounded where the 
veteran asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  As the veteran has alleged an increase in the 
severity of his service connected disability, his claim is 
well grounded, and the VA's statutory duty to assist 
attaches.  38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  When the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1999).  

The provisions of the rating schedule for determining the 
disability evaluations for mental disorders were changed 
effective November 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, revised statutory or regulatory provisions may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
1999); VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 
12 Vet. App. 55, 57 (1998).  

In the present case, the veteran initiated his claim in 
September 1996, prior to the regulatory changes.  Therefore, 
in light of Karnas, the veteran is entitled to evaluation of 
his increased rating claim under both the new and the old 
criteria.  The RO afforded the veteran an additional VA 
psychiatric examination in February 1999, and reconsidered 
his claim under all applicable laws and regulations in May 
1999; thus, a remand for this purpose is not necessary.  

The veteran's post traumatic stress disorder is currently 
rated as 30 percent disabling under Diagnostic Code 9411.  
Under the rating criteria in effect after November 7, 1996, a 
30 percent rating is assigned where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
direction, recent events).  A 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  The 
rating criteria provide that a 70 percent rating be granted 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessive rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  

Under the criteria in effect prior to November 7, 1996, a 30 
percent rating for post traumatic stress disorder was 
warranted when there existed definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  The next higher rating of 50 percent 
rating was warranted when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
was so reduced as to result in considerable industrial 
impairment.  A 70 percent rating was assigned when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1996).  

For the reasons to be discussed below, an increased initial 
rating, to 50 percent and no higher, is warranted for the 
veteran's service connected post traumatic stress disorder.  

Under the rating criteria in effect prior to November 1996, a 
50 percent rating was warranted for considerable impairment 
in the ability to maintain and sustain effective or favorable 
social relationships.  According to the November 1996 and 
February 1999 VA examination reports, the veteran has 
frequent and bitter arguments with his girlfriends, and these 
sometimes lead to violence.  Outpatient treatment notes 
confirm that the veteran has difficulty maintaining control 
of his temper, and on one occasion was brought up on legal 
charges following an assault on a girlfriend.  Also of record 
are written statements by two of the veteran's former 
girlfriends describing him as suspicious, quick-tempered, and 
abusive.  Finally, he was given a GAF score of 55 in February 
1999, indicative of moderate symptoms or moderate difficulty 
in social or occupational settings.  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., pp. 46-47 (1994).  The Global Assessment 
of Functioning is a scale reflecting the subject's 
psychological, social, and occupational functioning.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  

In light of 38 C.F.R. § 4.3 and 4.7, an increased initial 
rating, to 50 percent and no higher, is warranted for the 
veteran's service connected post traumatic stress disorder.  
However, the preponderance of the evidence is against an 
increased initial rating, to 70 percent, for this disability.  

Considering the evidence first in light of the criteria in 
effect prior to November 1996, no increase to 70 percent is 
warranted.  The evidence does not demonstrate severe 
impairment in the veteran's social and occupational 
functioning.  He has been able to maintain consistent 
employment during the pendency of this appeal, according to 
the record.  While he was fired in 1998, he stated that his 
was due to false allegations made by a former girlfriend, and 
not his psychiatric disability.  Socially, the veteran has 
experienced a divorce, and is currently living alone; 
however, he does have some relationships with women, albeit 
troubled.  He manages his own finances, and performs 
household chores.  Both the November 1996 and February 1999 
examination reports describe the veteran as competent.  The 
examiner who evaluated the veteran in 1999 described his 
overall impairment as moderate.  The preponderance of the 
evidence suggests against a finding that veteran has severe 
impairment in his industrial or social capacities; thus, an 
increased initial rating to 70 percent is not warranted under 
the old rating criteria.  

Likewise, an increased rating to 70 percent is not warranted 
under the new rating criteria in effect after November 1996.  
While he has reported suicidal ideation in the past, he has 
not made a suicide attempt in many years, and the examination 
reports all note no current thoughts or plans.  He has 
reported no obsessive rituals which interfere with his daily 
routine.  His speech is not intermittently illogical, 
obscure, or irrelevant; it was described as relevant, 
coherent, and spontaneous in November 1996 and February 1999.  
While he has reported some feelings of depression, these 
feelings are not shown by the evidence to be near continuous 
or affecting his ability to function independently.  The 
veteran has lived alone for many years, and has demonstrated 
competency to manage his funds and his household tasks.  He 
was described by both VA examiners and his counselor as 
competent.  He has reported some intrusive thoughts following 
stimuli such as war movies, but he reports no hallucinations, 
delusions, or other evidence of psychosis.  The veteran has 
been described at all times of record as alert, cooperative, 
and fully oriented, and without spatial disorientation.  
While he has reported some irritability and anger, only a few 
violent or otherwise inappropriate responses have resulted.  
No neglect in his personal appearance or hygiene has been 
noted.  Overall, the preponderance of the evidence is against 
an increased initial rating to 70 percent for post traumatic 
stress disorder.  

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  At no time since the veteran filed 
his claim for service connection has the service connected 
disability been more disabling than as currently rated.  The 
disability has, however, presented a degree of impairment 
equal to a 50 percent rating since the effective date of the 
claim.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's post traumatic stress disorder has 
itself required no periods of hospitalization since his claim 
was filed, and is not shown by the evidence to present marked 
interference with employment in and of itself, as the veteran 
has stated he has lost relatively little time from work due 
to this disability.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
post traumatic stress disorder is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence supports an 
increased initial rating, to 50 percent, and no higher, for 
the veteran's service connected post traumatic stress 
disorder.  




ORDER

An increased initial rating, to 50 percent, for the veteran's 
service connected post traumatic stress disorder is 
warranted.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

